     Case 5:18-cv-00555-XR Document 145-2 Filed 09/24/19 Page 1 of 5

Exhibit B
                   Comparison of Proposed
             Confidentiality and Protective Orders
App. Topic               Plaintiffs’ Proposal         Defendant’s Proposal
H¶
1    Definition of       Changes “Classified to       Changes “Classified Information
     Confidential        Confidential” and            to “Confidential Information”;
     Information         Confidential Information     Adds definition for PHI
                         only includes specified
                         categories

2a   Qualified Persons   Not included                 Not included
     – For Counsel or
     Attorneys Only

2b   Qualified Persons   ¶ 15 (adds language to       Retains many of the same
     – Confidential      include various people,      categories of “Qualified Persons”
     Information         many who would be            listed in Appendix H, but makes
                         encompassed by the           some modifications to include
                         language in App. H)          person unique to the federal
                                                      government

2c   Qualified Person – Not included                  Not included
     Other

3a   Designation         ¶¶ 2, 3: excludes Kelley’s   Same as App. H.
     Criteria --         information; excludes
     Nonclassified       hearing, trial, and depo
     Information         materials; some
                         similarities

3b   Designation         ¶ 1 includes:                ¶ 3b includes:
     Criteria --
     Classified          (a) Same as Def.             (a) trade secrets, confidential or
     Information         ¶ 3(b)(1)(b);                proprietary financial info . . .

                         (b) Law enforcement          (b) Private information that
                         privileged information;      would be redacted under FRCP
                                                      5.2, HIPAA, FERP;
                         (c) Similar to Def.
                         ¶ 3(b)(1)(i);                (c) Privacy Act;

                         (d) Privacy Act;             (d) Administrative claim
                                                      documents;
     Case 5:18-cv-00555-XR Document 145-2 Filed 09/24/19 Page 2 of 5



                       (e) identifying information
                       about federal law             (e) Law enforcement privilege
                       enforcement . . . (similar to information but ordered
                       ¶ 3(b)(1)(f)).                produced;

                       (The parties have            (f) law enforcement agency’s
                       discussed in detail and      employees, informants, or
                       have made progress           internal procedures;
                       toward agreement on
                       categories of documents      (g) IG’s employees, informants,
                       to be labelled               or witness interviews;
                       confidential. Specific
                       language has not yet         (h) firearms tracing data;
                       been agreed upon and
                       thus is not reflected in     (i) depictions of the shooting;
                       this table.)
                                                    (j) other documents disclosure
                                                    restricted by statute

3c   Designation       Not included                 Not included
     Criteria -- For
     Counsel or
     Attorneys Only

3d   Designation       Not included                 Same as App. H (renumbered as
     Criteria --                                    ¶ 3c)
     Ultrasensitive
     Information

4a   Use of            ¶ 14                         1st sentence of ¶ 4a matches ¶ 4
     Confidential                                   of Appendix H; adds language
     Information                                    clarifying the terms of use of
                                                    information designated
                                                    confidential

--   (Cont…)           Not included                 ¶ 4b

--   (Cont…)           Plaintiffs ¶ 6 matches       ---
                       Defendant ¶ 4c

5    Marking of        Plaintiffs ¶ 7a & b          ---
     Documents         matches Defendant ¶ 5a
                       &b




                                        2
      Case 5:18-cv-00555-XR Document 145-2 Filed 09/24/19 Page 3 of 5



6     Disclosure at         ¶ 8 (10 days instead of       Same as App. H
      Depositions           App. H, 30 day allotment,
                            and requires log in ¶ 9)

7     Disclosure to         Not included                  Same as App. H (without
      Qualified Persons                                   counsel-only log provision)

8     Unintentional         ¶ 18 (added requirements      Same as App. H
      Disclosures           including, requesting the
                            recipient of the
                            unauthorized disclosure be
                            bound by this order)

9     Documents             ¶ 10 (no requirement that     Same as App. H
      Produced for          documents be inspected be
      Inspection Prior to   treated or marked in any
      Designation           way)

10    Consent to            Not included                  Same as App. H
      Disclosure and
      Use in
      Examination

11a   Challenging the       ¶¶ 11, 12 (limits the         Same as App. H, but ¶ 11 also
      Designation –         amount of time to resolve     contains additional instructions
      Confidential          informally to 7 days and      on reproduction of documents
      Information           adds four additional          originally marked as confidential
                            criteria the producing        as to which that designation is
                            party must meet to            removed or withdrawn.
                            establish a designation of
                            confidential)


--    Replacement           Plaintiff ¶ 13 matches        ---
      Documents             Defendant ¶ 11a, second
                            paragraph

11b   Challenging the       Not Included                  Same as App. H
      Designation –
      Qualified Person

12    Manner of Use in      Not included except for       Defendant ¶ 12a is same as App.
      Proceedings           provision for open court in   H; Def. ¶ 12 also adds a second
                            ¶5                            subparagraph providing
                                                          instructions concerning the use

                                             3
     Case 5:18-cv-00555-XR Document 145-2 Filed 09/24/19 Page 4 of 5



                                                       of confidential information at
                                                       trial.

13   Filing Under Seal   ¶¶ 16, 17 (requires the      Same as App. H
                         disclosing party to justify
                         sealing even if they are not
                         the party filing the
                         information and if they
                         can’t, the information
                         loses its designation as
                         confidential)

14   Return of           ¶ 19 (changes the time        Same as App. H, but Def. ¶ 14
     Documents           limit to 90 days)             adds in requirements specific to
                                                       the federal government

--                       ¶¶ 20, 21 (would allow for    ¶ 14b
                         verbatim duplication of
                         confidential information if
                         part of attorney work
                         product)

15   Ongoing             Not Included.                 Same as App. H
     Obligations

16   Advice to Clients   Not included                  Same as App. H

17   Duty to Ensure      Not included                  Same as App. H
     Compliance

18   Waiver              Not included                  Same as App. H

19   Modification and    Not included                  Same as App. H (renumbered as
     Exceptions                                        ¶ 25)

--   Confidentiality     ¶ 9 (requires producing       Not included
     Log                 party to provide a log with
                         designated documents and
                         the reason they should be
                         confidential)

--   Qualified Order     ¶ 4 (would include PHI)       ¶ 19 (would designate all PHI as
     under HIPAA                                       confidential)



                                          4
     Case 5:18-cv-00555-XR Document 145-2 Filed 09/24/19 Page 5 of 5



--   Qualified Order     ¶ 4 (would include     ¶ 20 (personal identifying
     Under the Privacy   personal identifying   information subject to the
     Act                 information)           Privacy Act will be deemed
                                                confidential)

--   Subpoena of         Not included           ¶ 21 (outlines course of action if
     Confidential                               anyone subject to this order
     Information                                receives subpoena for
                                                confidential information)

--   Disclosure of       Not included           ¶ 22 (allows disclosure of
     violations of law                          confidential information for law
                                                enforcement purposes, but
                                                requires the agency to maintain
                                                the confidentiality required by
                                                this order)

--   Disclosure to       Not included           ¶ 23 (allows disclosure to
     Congress                                   Congress, but requires Congress
                                                be notified of this order and that
                                                designating party or non-party
                                                try to be notified)

--   Other legal         Not included           ¶ 24 (this order does not prohibit
     obligations                                or absolve anyone’s compliance
                                                with other legal obligations)




                                          5
